 



Exhibit 10.35


[RUPEE GRAPHIC]

AGREEMENT

This Agreement entered into at Chennai this 13th day of January 2003 between M/s
Elnet Technologies Ltd, a company incorporated under provisions of the Companies
Act, its sole and main objects of letting out space with high tech
infrastructural facilities for software developers, having its registered office
at TS 140, Block 2 & 9, Elnet Software City, CPT Road, Taramani, Chennai-113 and
hereinafter referred to as the First Party.

AND

M/s At Road Software India Pvt Ltd, a Company incorporated under Provisions of
the Companies Act, having its registered office at Elnet Software City,
IV floor, TS 140, Block 2 & 9, CPT Road, Taramani, Chennai-113 hereinafter
referred to as Second Party. The terms First Party and Second Party, wherever it
occurs, the term shall mean and include its successors in office and assigns
WITNESSETH AS FOLLOWS:-

WHEREAS the First Party is the owner of ELNET SOFTWARE CITY, at Taramani.

WHEREAS the Second Party approached the First Party and offered to take the
facilities relating to one Module consisting of 4100 sq.ft.

WHEREAS the duration of the agreement has been agreed for 3 years from 17th
November, 2002.

For Elnet Technologies Ltd.

/s/ K. Appusamy
K. Appusamy
C.E.O.



  For At Road Software India Private Limited

/s/ Krish Panu
Director



--------------------------------------------------------------------------------



 



WHEREAS the First Party have agreed to commence the service of the facilities by
providing the required space.

WHEREAS after due negotiations, the First Party and the Second Party have agreed
to the following terms and conditions.



  1.   The First party hereby agrees to grant permission for the use of 4100
sq.ft. at Rs.50/- per sq.ft per month as compensation in the IV floor of
Software Block situated at Elnet Software City at Taramani with the following
high tech infrastructural facilities. Uninterrupted power supply (UPS) Air
Conditioning Adequate Diesel Generator backup Water Supply Maintenance of common
area Security arrangements for the Software City.   2.   The First Party agreed
to rectify any disruption of uninterrupted power supply except disruption due to
natural calamities and force majure.   3.   The Second Party is entitled to use
the high tech infrastructure to carry on software development and any other
connected activities.   4.   The Second Party shall compensate the First Party
during the first year of this agreement with an amount of Rs.2,05,000/- per
month at a rate of Rs.50/- per sq.ft, for the module of 4100 sq.ft. and the said
sum of Rs.2,05,000/- shall be paid by the Second Party to the First Party before
5th of every succeeding English Calendar month. In case of default of
compensation of the due dates, 1.5% p.m. on the outstanding arrears shall be
compensated by Second Party till the date of clearing the arrears in full.   5.
  Apart from the compensation payable, the electricity charges for the energy
received from TNEB and generator set shall be compensated by the Second Party
for the actual consumption before 30th of every month (which is at present at
Rs.7/- per unit and Rs.10.75 per unit respectively for TNEB supply and generated
power supply. These rates are revisable in accordance with the revision of rates
by the States Electricity Board and on account of changes in generating costs.)
  6.   In addition to the compensation and electricity charges as shown in para
4 and 5 above, the Second Party shall also pay their share of common utility
charges (such as common area lightings, maintenance of elevators, etc.) every
month on receipt of bills from the First Party.   7.   The deposit of
Rs.10,25,000/- (5 months compensation) is to be paid by the Second Party to the
First Party as interest free deposit. The deposit is refundable on termination
of this indenture, after adjusting arrears of electricity charges, compensation
and any other dues.         For Elnet Technologies Ltd.

/s/ K. Appusamy
K. Appusamy
C.E.O.

For At Road Software India Private Limited

/s/ Krish Panu
Director



--------------------------------------------------------------------------------



 



      8.   The Second Party shall not be entitled to assign the benefit of the
facilities in the said premises either in whole or in part to any other party.  
9.   The Second Party shall use the facilities for the purpose of its business
as aforesaid and shall not store in the area any combustible or inflammable or
dangerous materials and shall not carry on any business of illegal nature in the
premises.   10.   The First Party and the Second Party have agreed that the rate
applicable for leasing of the module would be 50/- per sq. ft during first three
year of this agreement/occupation and further the Second Party have agreed that
the First Party reserve the option to review the rate at the end of third year
from the date of agreement/occupation to apply an escalation on mutually agreed
terms depending on the industry status prevalent at that point of time.   11.  
The Second Party will bear the cost for breakage/ damage other than those
relating to normal wear and tear during the period of lease.   12.   Any
amendment incorporating changes, if any, from time to time shall be given effect
on mutual consent.   13.   If either Party breaches the agreement, the other
party shall give notice and a right of 10 days to cure the breach, after which
the agreement will terminate if the breach is not cured within the 10 day
period.   14.   The Second Party has the liberty to terminate this agreement by
giving 3 months notice and on termination of the agreement all facilities
provided by the first party shall be withdrawn. The First Party has the liberty
to terminate this agreement by giving 3 months notice. However, in case of
continuous default in payment for a period of 3 months or more by the Second
Party, the First Party reserves the right to terminate this agreement by giving
a shorter notice of one month. The First Party will intimate to the Second Party
in writing, the reasons for termination of the agreement with short period,
which has the option of disputing in the Court of Law, subject to Chennai
jurisdiction, by the Second Party.   15.   The First Party and Second Party
hereby agree that all costs and expenses incidental to the preparation,
execution, registration of this deed shall be payable by the Second Party. Other
than the taxes and levies in respective of Software City, all other taxes and
levies in respect of the business carried on by the Second Party will be borne
wholly by the Second Party.   16.   The Second Party would arrange insurance
cover and fire protection for the equipments placed by them on its own.      
For Elnet Technologies Ltd.

/s/ K. Appusamy
K. Appusamy
C.E.O.

For At Road Software India Private Limited

/s/ Krish Panu
Director



--------------------------------------------------------------------------------



 

      17.   The First Party hereby covenants to give the use of the area of
4100 sq.ft. module on the IV floor of Software Block, Elnet Software City,
Taramani, Chennai as stated in item no. 1 above.       18.   The First Party and
Second Party agree that the agreement shall be further renewable or otherwise at
mutually agreed terms and conditions at the time of expiry of this agreement.  
    19.   All disputes will be subjected to the jurisdiction of the Competent
Court in Chennai.

SCHEDULE

Area to be under the control of Second Party is 4100 sq.ft. module in IV floor
of Software Block of Elnet Software City, Taramani, Chennai.

IN WITNESS WHEREOF THE FIRST PARTY AND THE SECOND PARTY have set their hands and
signatures on the day, month and year first written above.

            WITNESS         1.   /s/ R.K. Radhakrishnan
17/JAN/2003   FIRST PARTY

For Elnet Technologies Ltd.

/s/ K. Appusamy
K. Appusamy
C.E.O.

                      2.   /s/ S. Vifi
Elnet   SECOND PARTY

For At Road Software India Private Limited

/s/ Krish Panu
Director